      Case Case
           2:20-mj-00331-BNW
                2:20-mj-00331-BNW
                              *SEALED*
                                   Document
                                       Document
                                            2 Filed
                                                 1 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   1 of 31 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH
      OF INFORMATION ASSOCIATED
10    WITH THE TELEPHONE NUMBER                             Case No. 2:20-mj-00331-BNW

11    702-325-3075
                                                            Government’s Motion to Unseal Case
12    THAT IS STORED AT PREMISES
      CONTROLLED BY UBER
13    TECHNOLOGIES, INC.

14

15    IN THE MATTER OF THE SEARCH
      OF INFORMATION ASSOCIATED
16    WITH THE TELEPHONE NUMBER                             Case No. 2:20-mj-00332-BNW
17    702-955-0401
                                                            Government’s Motion to Unseal Case
18    THAT IS STORED AT PREMISES
      CONTROLLED BY UBER
19    TECHNOLOGIES, INC.
20

21

22          The United States of America, by and through the undersigned, respectfully moves this

     Court for an Order to UNSEAL the instant cases. Specifically, the undersigned requests to
23

24   unseal the Search Warrant filed under the instant cases and all related documents in anticipation
      Case Case
           2:20-mj-00331-BNW
                2:20-mj-00331-BNW
                              *SEALED*
                                   Document
                                       Document
                                            2 Filed
                                                 1 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   2 of 32 of 3




 1   of producing the same as discovery in Case No. 2:20-mj-00321-DJA.

 2   DATED this 17th day of December, 2020.

 3                                           Respectfully,

 4                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
 5
                                                      /s/ Bianca R. Pucci
 6                                                    BIANCA R. PUCCI
                                                      Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
      Case Case
           2:20-mj-00331-BNW
                2:20-mj-00331-BNW
                              *SEALED*
                                   Document
                                       Document
                                            2 Filed
                                                 1 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   3 of 33 of 3




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH
 3   OF INFORMATION ASSOCIATED
     WITH THE TELEPHONE NUMBER                           Case No. 2:20-mj-00331-BNW
 4
     702-325-3075
 5                                                       Order to Unseal Case
     THAT IS STORED AT PREMISES
 6   CONTROLLED BY UBER
     TECHNOLOGIES, INC.
 7
     IN THE MATTER OF THE SEARCH
 8   OF INFORMATION ASSOCIATED
     WITH THE TELEPHONE NUMBER                           Case No. 2:20-mj-00332-BNW
 9
     702-955-0401
10                                                       Order to Unseal Case
     THAT IS STORED AT PREMISES
11   CONTROLLED BY UBER
     TECHNOLOGIES, INC.
12

13

14         Based on the Motion of the Government, and good cause appearing therefore, IT IS

15   HEREBY ORDERED that the instant cases shall be unsealed.

16

17         DATED this22nd
                      25th
                      ____ day of December, 2020.

18

19
                                                     _______________________________________
20                                                   UNITED STATES MAGISTRATE JUDGE

21

22

23

24

                                                 3
